United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elma, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1945
Issued: February 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from a May 14, 2007 decision of the
Office of Workers’ Compensation Programs that denied modification of a December 18, 2006
decision denying his compensation claim. He also requested review of the December 18, 2006
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
injury in the performance of duty.
FACTUAL HISTORY
On September 27, 2006 appellant, then a 56-year-old mail carrier, filed an occupational
disease claim alleging that he sustained an injury to his right knee on August 29, 2006 when he
stepped out of his truck and felt a sharp pain. He did not stop work in relation to his claimed
employment injury. However, on October 3, 2006 appellant notified the Office that he required

leave for nonemployment rotator cuff surgery.
appellant’s claim.

The employing establishment controverted

In a September 26, 2006 x-ray report, Dr. Carol A. Jackson-Gibbon, a radiologist, noted
small joint effusions on appellant’s right knee but indicated that the test was otherwise normal.
In a November 9, 2006 report, Dr. Fredric M. Hirsh, a Board-certified family practitioner,
explained that he first examined appellant on September 26, 2006 and diagnosed medial
collateral ligament strain at that time. He indicated that, although he recommended that
appellant seek physical therapy for his knee, appellant did not undergo physical therapy because
he was recovering from unrelated rotator cuff surgery. Dr. Hirsh concluded: “At this time, I do
not believe that [appellant’s] knee injury is disabling. However, he cannot return to work
because of his shoulder problems.” On November 7, 2006 Dr. Hirsh indicated that appellant had
pain along the medial aspect of his right knee and had been taking ibuprofen with no relief. He
diagnosed medial collateral ligament strain. Also provided was a September 26, 2006 note from
Dr. Hirsh who again diagnosed medial collateral ligament strain. He indicated that appellant
injured his right knee when he slipped and fell while stepping out of his truck. Appellant also
submitted physical therapy notes.
By decision dated December 18, 2006, the Office denied appellant’s claim on the
grounds that the medical evidence provided was insufficient to establish a causal relationship
between the accepted employment incident and appellant’s diagnosed condition.
In a December 10, 2006 report, Dr. Donald P. Douglas, a Board-certified orthopedic
surgeon, noted that appellant twisted his right knee while stepping out of his mail truck on
August 29, 2006. He explained that appellant had “immediate increasing pain which has been
persistent ever since” his injury. Dr. Douglas diagnosed medial meniscus tear and noted that
x-rays showed no arthritic changes and well-maintained joint spaces on both knees.
On January 11, 2007 Dr. Hirsh explained that he misinterpreted appellant’s statement that
he had no previous injuries and that appellant had sustained an unrelated right shoulder injury
when he slipped and fell in his driveway. He concluded: “In regards to my report of
September 27, 2006, I misinterpreted [appellant]. [Appellant], in fact, claims that[,] while
stepping out of his truck, he suddenly felt his knee begin to cause pain and he felt a buckling. He
did not in fact fall. [Appellant] thinks he may have twisted [his knee] as he got out of the truck.”
He also submitted additional physical therapy notes.
On February 6, 2007 appellant requested reconsideration. He explained: “Dr. Hirsh
confused my right shoulder injury, which was caused when I slipped and fell with my right knee
injury which happened when I stepped out of my mail truck on the side of the road and felt a
sharp pain.”
By decision dated May 14, 2007, the Office denied modification of its December 18,
2006 decision on the grounds that the new medical evidence submitted in support of appellant’s
reconsideration request did not establish a causal relationship between his diagnosed condition
and the employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
The Board notes that, while appellant filed a claim for an occupational disease, he
described an incident that occurred in the course of a single workday or shift and which would

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id.

6

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

3

therefore be more properly treated as a claim for a traumatic injury.10 The Board finds that
appellant established that the August 29, 2006 incident occurred when appellant stepped out of
his truck.
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty because he did not submit rationalized
medical evidence establishing causal relationship between the August 29, 2006 incident and his
diagnosed medial collateral ligament strain.
Appellant provided several reports from Dr. Hirsh. On September 26, 2006 Dr. Hirsh
noted that appellant sustained his right medial collateral ligament strain when he slipped and fell
while stepping out of his truck. The Board finds that he did not provide sufficient explanation or
rationale supporting his conclusion that the employment incident caused appellant’s diagnosed
condition. Dr. Hirsh did not note any details, either factual or physical, on the employment
incident beyond his simple statement that appellant slipped and fell while stepping out of his
truck. He did not provide a reasoned explanation, with medical rationale, physical and factual
details discussing how the slip and fall led precisely and directly to appellant’s diagnosed medial
collateral ligament strain. Accordingly, the Board finds that Dr. Hirsh’s September 26, 2006
note, although it addresses causal relationship, does not constitute a well-rationalized medical
opinion on the issue of causation and thus, is insufficient to establish appellant’s claim on that
issue. In a January 11, 2007 report, Dr. Hirsh noted an unrelated shoulder injury prior to the
August 29, 2006 employment incident and explained, contrary to his previous reports, that
appellant did not fall when stepping out of his truck, but rather appellant stated that he felt a
buckling sensation and reported that he may have twisted his knee. He again did not provide a
detailed explanation of how stepping out of the truck caused or aggravated a diagnosed condition
but instead appears to be repeating the history as provided by appellant. Dr. Hirsh did not note
any specific diagnosed condition in his January 11, 2007 report and did not specifically provide
his own independent and reasoned opinion regarding causal relationship. Without a more
detailed and rationalized medical opinion on the issue of causation, these reports of Dr. Hirsh are
insufficient to establish causal relationship between the August 29, 2006 employment incident
and a diagnosed condition.
In a December 10, 2006 report, Dr. Douglas noted that appellant twisted his right knee
while stepping out of his mail truck on August 29, 2006 and experienced immediate pain. He
diagnosed medial meniscus tear. However, Dr. Douglas also did not provide a reasoned medical
opinion describing precisely how the twisting action he indicates led to the diagnosed medial
meniscus tear. Without a more detailed explanation and better rationalized medical opinion, his
report is insufficient to establish that appellant sustained an injury in the performance of duty.
For example, neither Dr. Douglas nor Dr. Hirsch explained the processes by which stepping out
of a truck would cause or aggravate a particular diagnosed condition.
The Board notes that appellant submitted additional medical reports, including
Dr. Jackson-Gibbon’s September 26, 2006 x-ray report and Dr. Hirsh’s November 7 and 9, 2006
treatment notes. However, none of the additional reports provided addressed causal relationship.
10

20 C.F.R. §§ 10.5(q) (“occupational disease” defined); 10.5(ee) (“traumatic injury” defined).

4

The Board has held that a medical report which does not address causal relationship is not
sufficient to discharge a claimant’s burden of proof on that particular issue.11 Because the
additional medical reports submitted do not contain an opinion on causal relationship, the
element at issue in the instant case are insufficient to establish that appellant sustained an injury
in the performance of duty.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2007 and December 18, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Charles H. Tomaszewski, 39 ECAB 461, 467-468 (1988) (medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

5

